      Case 1:20-cv-00244-AWI-JLT Document 22 Filed 07/28/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11 ERIN R. AMIE,                                   Case No. 1:20-cv-0244-AWI-JLT (PC)

12                 Plaintiff,                      ORDER GRANTING PLAINTIFF’S MOTION
                                                   FOR EXTENSION OF TIME
13                 v.
14 CALIFORNIA DEPARTMENT OF                        (Doc. 18)
   CORRECTIONS AND
15 REHABILITATION, et al.,                         THIRTY-DAY DEADLINE

16                 Defendants.
17

18          The Court screened Plaintiff’s complaint and found it to be so vague and conclusory that

19 the Court could not determine if it stated a claim. (Doc. 15.) The Court granted Plaintiff the

20 option of standing on the complaint, dismissing it, or filing an amended complaint. Plaintiff has

21 now filed a response that the Court construes as a request for extension of time to file an amended

22 complaint. (Doc. 18.) Accordingly, the Court GRANTS Plaintiff’s request. Plaintiff is directed to

23 file his amended complaint within thirty days from the date of this order.

24
     IT IS SO ORDERED.
25

26     Dated:    July 28, 2020                                 /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
27

28
